Name: 87/122/EEC: Council Decision of 9 February 1987 on the conclusion of the second Exchange of Letters complementing the Agreement between the European Economic Community and New Zealand on trade in mutton, lamb and goatmeat and comprising an understanding relevant to the first subparagraph of clause 2 of that Agreement
 Type: Decision
 Subject Matter: Asia and Oceania;  animal product
 Date Published: 1987-02-19

 Avis juridique important|31987D012287/122/EEC: Council Decision of 9 February 1987 on the conclusion of the second Exchange of Letters complementing the Agreement between the European Economic Community and New Zealand on trade in mutton, lamb and goatmeat and comprising an understanding relevant to the first subparagraph of clause 2 of that Agreement Official Journal L 050 , 19/02/1987 P. 0027*****COUNCIL DECISION of 9 February 1987 on the conclusion of the second Exchange of Letters complementing the Agreement between the European Economic Community and New Zealand on trade in mutton, lamb and goatmeat and comprising an understanding relevant to the first subparagraph of clause 2 of that Agreement (87/122/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas, under the voluntary restraint Agreement concluded with the European Economic Community on mutton, lamb and goatmeat (1). New Zealand undertook, in an Exchange of Letters (2), to limit the amount of its exports to certain Community markets considered to be sensitive areas; whereas, however, this undertaking provides that the quantities for 1987 and 1988 be fixed by 1 August 1986; Whereas the Commission has conducted negotiations to that end with New Zealand and whereas these negotiations resulted in the initialling of an Exchange of Letters with that country, HAS DECIDED AS FOLLOWS: Article 1 1. The second Exchange of Letters complementing the Agreement between the European Economic Community and New Zealand on trade in mutton, lamb and goatmeat and comprising an understanding relevant to the first subparagraph of clause 2 of that Agreement is hereby approved on behalf of the Community. 2. The text of the Exchange of Letters is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Exchange of Letters referred to in Article 1 in order to bind the Community. Done at Brussels, 9 February 1987. For the Council The President P. DE KEERSMAEKER (1) OJ No L 275, 18. 10. 1980, p. 28. (2) OJ No L 187, 14. 7. 1984, p. 75.